Citation Nr: 0939675	
Decision Date: 10/19/09    Archive Date: 10/28/09	

DOCKET NO.  07-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, to 
include as being secondary to disability of the knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to 
June 1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In February 2008, a video 
conference hearing was held before the undersigned.  In 
September 2008, the Board remanded this and two other issues 
for additional evidentiary development, including the 
collection of additional medical records and the provision of 
VA examinations with request for opinions.  Following this 
development, in August 2009, the RO granted service 
connection for disability of each knee attributable to 
service.  However, the RO confirmed and continued earlier 
denials of service connection for low back disability, the 
issue which now remains on appeal.  Unfortunately, this issue 
must again be returned to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

All development requested including the provision of VA 
examinations with a request for opinions was accomplished as 
requested in the Board's earlier September 20088 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, as aptly 
pointed out by the representative in its September 2009 
written argument, the VA examination of the Veteran's back 
completed by Dr. KM in March 2009 failed to address and 
provide an opinion on one essential aspect of the claim.  

In the September 2008 Board remand, the Board requested the 
VA examiner to express opinions whether it was as likely as 
not that any low back disorder was related to any in-service 
disease or injury, or to the Veteran's service in general.  
The examining VA physician answered that question in the 
negative in his March 2009 VA examination.  However, a review 
of the claims folder shows that the Veteran has never 
actually claimed a discreet or identifiable injury of the 
back during service, but has instead consistently claimed 
that his low back disability, now identified as chronic low 
back pain due to degenerative arthritis of the lumbosacral 
spine, was secondary to or aggravated by his claimed 
disability of the left knee.  

Service connection for disability of each knee has now been 
granted, so the essential clinical question presented is 
whether the Veteran's current low back disability has been 
caused by or aggravated (increased in severity beyond 
ordinary progress) as a result of service-connected 
disability of either or both knees.  The claims folder must 
be returned to Dr. KM at the VA Medical Center in Marion, 
Indiana, with a request for supplemental clinical opinions.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, the Board notes that the 
Veteran has been provided adequate VCAA 
notice, and that VCAA notice provided him 
by the RO in October 2008 specifically 
advised the Veteran that the evidence 
necessary to substantiate his claim would 
be a competent, clinical opinion or other 
medical evidence which showed a direct 
causal connection between (now 
service-connected) disability of either 
or both knees and the Veteran's low back 
arthritis.  No additional VCAA notice is 
therefore necessary, and of course this 
remand language also acts to inform the 
Veteran of the evidence necessary to 
substantiate this remaining claim.  All 
known available private medical evidence 
has already been collected for review.  

2.  The claims folder must be referred 
back to the VA physician (Dr. KM) who 
conducted VA examinations of the 
Veteran's spine and knees in March 2009 
at the VA Medical Center in Marion, 
Indiana.  The physician is requested to 
review thoroughly the claims folder, 
including his earlier VA examination 
reports, and to provide a supplemental 
clinical opinion as to whether it is 
more, less, or equally likely that the 
Veteran's low back arthritis has been 
caused secondary to the Veteran's now 
service-connected disability of the 
knees, and/or whether the Veteran's low 
back disability has been in any way 
permanently increased in severity beyond 
ordinary progress (aggravated) as a 
result of his now service-connected knee 
disability.  Additionally, if the doctor 
does find a degree of aggravation above 
and beyond the natural progress of the 
Veteran's low back arthritis, he must 
provide some form of estimated percentage 
of increase in severity attributable to 
the knees over and above that which 
preexisted such aggravation.  

The Board is not requesting that the 
Veteran again be examined.  However, if 
after review of the claims folder, Dr. KM 
finds that it would be necessary or 
useful to conduct a follow-on examination 
for the purpose of providing the 
requested opinions, then he should take 
whatever actions are necessary to 
schedule and notify the Veteran of such 
examination, and to conduct such follow-
on examination, with or without any 
diagnostic studies, for the purpose of 
answering the requested clinical 
opinions.  

Having provided these opinions, the 
doctor must provide a statement of 
reasons and bases supporting any 
conclusions or opinions provided.  It is 
already clear from a review of the 
evidence in the previous VA examination 
conducted that the Veteran did not 
sustain any discreet or identifiable low 
back injury or disease during service, so 
the question in this appeal is whether or 
not low back disability at present is 
directly secondary to service-connected 
knee disability, or whether low back 
disability has been aggravated as a 
result of service-connected knee 
disability.  

3.  After completing the above 
development, the RO should initially 
review the report of supplemental 
examination for completeness as to the 
requested opinions and reasons for those 
opinions.  If the supplemental report is 
not complete, it must be returned for 
whatever action is required.  Thereafter, 
the RO should again address the claim 
pending appeal.  If the decision is not 
to the Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board for final appellate 
review.  The Veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



